DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-4 and 8-9 with species election of SEQ ID NO:680 in the reply filed on October 25, 2021 is acknowledged.

Election/Restrictions
Claims 1-9 are pending in the instant application. Claims 5-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Accordingly, claims 1-4 and 8-9 are under examination on the merits in the instant case. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 2, 2021, May 17, 2021, and October 28, 2021 have been considered by the examiner, except “9,738,879” listed in U.S. Patent Document Citation No. 19 filed on April 2, 2021. Note that the listed document identification number should have a correct publication date. Applicant is advised to separately list “9,738,879” with a correct publication date if applicant desires the examiner to consider the publication. 


Drawings
The drawings filed on September 30, 2020 are objected to under 37 CFR 1.83(a) because they fail to show “BLUE”, “GREEN’, and “RED” as described in Figures 8C, 8D, 8E, 8F, and 8G.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:

Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of all prior-filed provisional applications, Application Nos. 61/831,481, 61/839,127, 61/904,911, 61/967,466, and 61/981,575, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The aforementioned prior-filed applications do not appear to disclose the instantly claimed SEQ ID NO:67, SEQ ID NO:70, SEQ ID NO:100, and SEQ ID NO:680. 


	Claim Rejections - Improper Markush Grouping
Claims 1-4 and 8-9 are rejected on the basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination of process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP §706.03(y).
The Markush grouping of target sequences of SEQ ID NOs: 67, 70, 100, and 680 is improper because the alternatives defined by the Markush grouping are not disclosed in the specification or known in the art to be functionally equivalent and have a common use. For instance, SEQ ID NO:67 pertains to exon 51 of dystrophin, whereas SEQ ID NO:70 pertains to 
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternatives within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 8-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claims recite that “gRNA binds and targets” one of SEQ ID NOs: 67, 70, 100, and 680.


    PNG
    media_image1.png
    159
    346
    media_image1.png
    Greyscale

That is, the specification describes that the recited SEQ ID NOs per se, not the complementary sequences, are gRNA encoding sequences. Hence, the instant specification does not describe that complementary sequences binding to the recited SEQ ID NOs are gRNA encoding sequences as claimed in the instant case. 
Accordingly, the instant specification fails to adequately describe the claimed structure-function correlation for gRNAs. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2014/0357530 A1) in view of Bozzoni et al. (US 2011/0301218 A1).
Solely for compact prosecution purpose, the claimed gRNA is interpreted as being encoded by one of the recited SEQ ID NOs. 
Zhang teaches making a CRISPR/Cas9 system targeted to the dystrophin gene, wherein exon 51 has been targeted in clinical trials for increased functional dystrophin-positive muscle fibers, wherein dystrophin provides muscle cell integrity/function, wherein the muscle degeneration in DMD affects skeletal muscle. In particular, Zhang teaches that the CRISPR/Cas9 system targeting the dystrophin gene can overcome “limited success” of other genome-editing techniques such as TALEN and ZFN. See paragraph 0232; Table B.
Zhang teaches that an AAV vector system is the preferred gene repair system for introducing a Cas9 and the guide RNA. See paragraph 0231.
Zhang teaches that the vector system can be designed to include regulatory elements to direct expression in a desired tissue/cell (e.g., muscle). See paragraph 0262.
Zhang teaches that the guide RNA is a 20-mer designed to hybridize to a complementary sequence of 5’-(N)20XGG within a target sequence. Zhang teaches that the U6 promoter in the 
Although “exon 51” is the only exon of the dystrophin gene that is specifically disclosed by Zhang, Zhang does not disclose the guide RNA encoding sequence of SEQ ID NO:67 or SEQ ID NO:680 recited in the instant claims.
Bozzoni discloses the entire dystrophin exon 51 sequence (see upper case) in Figure 5A as copied below, wherein an underlining has been added to indicate (N)20 and a box has been added to indicate “XGG” (PAM sequence) for two candidate 5’-(N)20XGG guide RNA sequence motifs. 
    PNG
    media_image2.png
    205
    694
    media_image2.png
    Greyscale

Bozzoni teaches that “muscle-specific” expression of therapeutic nucleic acids pertaining to the dystrophin gene is useful and “the AAV1 and AAV6 capsid may be advantageously employed for skeletal muscle”. See paragraphs 0129 and 0131.
It would have been obvious to one of ordinary skill in the art before the effective filing date to practice Zhang’s teachings/suggestions regarding making a CRISPR/Cas9 system targeting exon 51 of the dystrophin gene by utilizing an art-recognized exon 51 target sequence as disclosed by Bozzoni.
One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success, because the clinical utility of a nucleic acid system targeting exon 51 of the dystrophin gene was specifically discussed by Zhang, who taught that the CRISPR/Cas9 system targeted to dystrophin can overcome “limited success” shown by other dystrophin-20XGG DNA sequence motifs include 5’-TCCTACTCAGACTGTTACTCTGG and 5’-CTTGGACAGAACTTACCGACTGG as indicated hereinabove with respect to Bozzoni’s Figure 5A. 
As explained above, Zhang taught that the U6 promoter transcribes from “G” nucleotide as the first nucleotide (see Figure 6A for instance) hence, one of ordinary skill in the art would have changed the first nucleotide of the predictable 5’-(N)20XGG sequence to “G” and included with a reasonable expectation of success the 20-mer 5’-GCCTACTCAGACTGTTACTC and 5’-GTTGGACAGAACTTACCGAC in a U6 promoter-containing vector, wherein the 20-mer DNA sequence is 100% identical to SEQ ID NO:67 and SEQ ID NO:680 claimed in the instant case. 
“When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
One of ordinary skill in the art would have been motivated to include a skeletal muscle-specific regulatory element in the vector containing 5’-GCCTACTCAGACTGTTACTC or 5’-
Accordingly, claims 1-4 and 8-9 taken as a whole would have been prima facie obvious before the effective filing date. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANA H SHIN/Primary Examiner, Art Unit 1635